PEE CURIAM.
The facts of this case are essentially as stated in the ouinion of the district judge. In Ms haste to punish the appellee, the libelant brought his suit before there had been any conversion of the goods by the earner. Robinson v. Austin, 2 Gray, 564; Clark v. Masters, 1 Bosw. 177, 185; One Thousand Two Hundred and Sixty-Five Vitrified Pipes, 14 Blatchf. 274, Fed. Cas. No. 10,536; Everett v. Coffin, 6 Wend. 603; Ang. Carr. § 400. Under the averments of the libel, it may be that at the time when the suit was actually commenced, although not when the libel was verified, there wasa cause of action for trivial damages, in favor of the libelant, for breach of contract by the carrier to deliver the goods within a reasonable time; hut no damages were proved, and the cause was tried in the court below, as it has been argued in this court, upon the theory of a, conversion. Had nominal damages been awarded, costs should have been, as they were, imposed upon the libelant. Courts of admiralty, like courts of equity, should visit costs upon suitors who resort to their jurisdiction merely to gratify a taste for vexatious litigation. Chapman v. Publishing Co., 128 Mass. 478; Allen v. Demarest, 41 N. J. Eq. 162, 2 Atl. 655; Moore v. Lyttle, 4 Johns. Ch. 183; Ben. Adm. (3d Ed.) § 550. The decree of the district court should be affirmed, with coats, and it is so ordered.